DETAILED ACTION
This communication is a first office action on the merits. Claims 1-20, as originally filed are currently pending and have been considered below.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, last line, the term “and” is repeated and should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Payne, Jr. et al. (US 5,540,714) in view of Ahern et al. (US 5,653,728).
Regarding claim 1, Payne, Jr. et al. discloses an apparatus comprising:
a device body having a first end (20), an opposed second end (22), and a cross-sectional area (Figs. 1 and 3 show a rectangular cross section), the material that forms the device body having an average coefficient of static friction of greater than 0.75 and less than 1.75 relative to itself (Column 6, lines 11-12).
Payne, Jr. et al. fails to disclose wherein the device body being formed from a material so that the device body exhibits elongation of greater than six hundred percent and less than eight hundred percent.
Ahern et al. teaches wherein the material has the desired elongation characteristics (Column 4, lines 52-54).
From this teaching of Ahern et al. it would have been obvious to one of ordinary skill in the art at the time of the invention to have a material of the sufficient elongation for ease of tying and applying the desired tension to the device.
The combination of Payne, Jr. et al. and Ahern et al. fail to disclose a ratio of the elongation (in percent) to the cross-sectional area (in square millimeters) is greater than 2:1 and less than 30:1. It would have been obvious to one having ordinary skill in the art was made to use In re Aller, 105 USPQ 233.

Regarding claims 2-5, the combination of Payne, Jr. et al. and Ahern et al. fail to disclose wherein the cross-sectional area of the device body is greater than thirty square millimeters and less than two hundred square millimeters; wherein the cross-sectional area of the device body is greater than eighty square millimeters and less than one hundred twenty square millimeters; wherein the device body has a body thickness of greater than one millimeter and less than four millimeters; and wherein the device body has a body width of greater than thirty millimeters and less than fifty millimeters. It would have been obvious to one having ordinary skill in the art was made to use the claimed cross sectional dimensions and areas to achieve the claimed ratio range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, Ahern et al. further teaches wherein the device body is formed from the material so that the device body exhibits tensile strength of greater than four thousand five hundred kPa and less than nine thousand three hundred kPa (Column 4, lines 50-53 include values within this range) but fail to teach wherein a ratio of the tensile strength (in kPa) to the cross-sectional area (in square millimeters) is greater than 50:1 and less than 85:1. It would have been obvious to one having ordinary skill in the art was made to use a larger cross section device to achieve the claimed ratio range since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.

Regarding claim 7, Payne, Jr. et al. further discloses wherein the material that forms the device body includes thermoplastic elastomers (Column 3, line 45 describes EVA copolymer a thermoplastic elastomer).

Regarding claim 8, Ahern et al. further teach wherein the material that forms the device body includes styrene (Column 2, line 3). From this teaching of Ahern et al. it would have been obvious to one of ordinary skill in the art at the time of the invention to use styrene since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 9, Payne, Jr. et al. further disclose wherein the cross-sectional area of the device body is substantially rectangular-shaped (Fig. 1 as shown).

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahern et al. in view of Payne, Jr. et al.
Regarding claim 10, Ahern et al. discloses an apparatus comprising:
a device body having a first end (20), an opposed second end (22), and a cross-sectional area (Fig. 1 shows a rectangular cross section), the device body being formed from a material so that the device body exhibits tensile strength of greater than four 
Ahern et al. fails to disclose the material that forms the device body having an average coefficient of static friction of greater than 0.75 and less than 1.75 relative to itself.
Payne, Jr. et al. teaches an average coefficient of static friction of greater than 0.75 and less than 1.75 relative to itself (Column 6, lines 11-12).
From this teaching of Payne, Jr. et al.. it would have been obvious to use a material of the claimed coefficient of static friction to ensure that the device would remain tied around a bundle to prevent accidental loosening whilst still allowing ease of tying.
The combination of Ahern et al. and Payne, Jr. et al. fails to disclose wherein a ratio of the tensile strength (in kPa) to the cross-sectional area (in square millimeters) is greater than 40:1 and less than 100:1. It would have been obvious to one having ordinary skill in the art was made to use a larger cross section device to achieve the claimed ratio range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 11-14, the combination of Ahern et al. and Payne, Jr. fail to disclose wherein the cross-sectional area of the device body is greater than thirty square millimeters and less than two hundred square millimeters; wherein the cross-sectional area of the device body is greater than eighty square millimeters and less than one hundred twenty square millimeters; wherein the device body has a body thickness of greater than one millimeter and less than four millimeters; and wherein the device body has a body width of greater than thirty millimeters and less than fifty millimeters. It would have been obvious to one having ordinary skill in the art was In re Aller, 105 USPQ 233.

Regarding claim 15, Ahern et al. further disclose wherein the cross-sectional area of the device body is substantially rectangular shaped (Fig. 1 as shown).

Regarding claim 16, Ahern et al. further disclose wherein the device body is formed from a material so that the device body exhibits elongation of greater than six hundred percent and less than eight hundred percent (Column 4, lines 52-54).

Regarding claim 17, Ahern et al. further disclose wherein the material that forms the device body includes thermoplastic elastomers (Column 3, lines 34-35).

Regarding claim 18, Ahern et al. further disclose wherein the material that forms the device body includes styrene (Column 2, line 3).

Regarding claim 19, Ahern et al. discloses an apparatus comprising:
a device body being formed from a material including thermoplastic elastomers (Column 3, lines 34-35) so that the device body exhibits elongation of greater than six hundred percent and less than eight hundred percent (Column 4, lines 52-54), and so that 
Ahern et al. fail to disclose wherein the device body has a body thickness of greater than one millimeter and less than four millimeters, a body width of greater than thirty millimeters and less than fifty millimeters, and a cross-sectional area of greater than thirty square millimeters and less than one hundred twenty square millimeters; wherein a ratio of the elongation (in percent) to the cross-sectional area (in square millimeters) is greater than 5:1 and less than 20:1; wherein a ratio of the tensile strength (in kPa) to the cross-sectional area (in square millimeters) is greater than 50:1 and less than 85:1. It would have been obvious to one having ordinary skill in the art was made to use the claimed cross sectional dimensions and areas to achieve the claimed ratio range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Ahern et al. further fails to disclose wherein the material that forms the device body has an average coefficient of static friction of greater than 0.75 and less than 1.75 relative to itself.
Payne, Jr. teaches an average coefficient of static friction of greater than 0.75 and less than 1.75 relative to itself (Column 6, lines 11-12).
From this teaching of Payne, Jr. it would have been obvious to use a material of the claimed coefficient of static friction to ensure that the device would remain tied around a bundle to prevent accidental loosening whilst still allowing ease of tying.

Regarding claim 20, Ahern et al. further disclose wherein the material that forms the device body includes styrene (Column 2, line 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677